Citation Nr: 1000473	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from November 1990 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal was forwarded to the Board 
from the New York, New York, RO.  

The Veteran was scheduled for a Travel Board hearing with a 
Veterans Law Judge in April 2009 but failed to report.  He 
has not provided a reason for his failure to report or 
requested that the hearing be rescheduled.  Therefore, the 
Board will proceed with the consideration of his appeal.  
38 C.F.R. § 20.704(d) (2009)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the RO denied service connection for adult 
antisocial behavior and borderline personality disorder, 
claimed as a psychiatric condition, on the basis that 
evidence showed that the Veteran's psychiatric condition 
preceded his military service and that there was no evidence 
to show that it had materially worsened as a direct result of 
military service.  Yet, the Board notes that there is 
evidence from the service treatment records that the Veteran 
considered attempting suicide while in service, and the 
Veteran stated in his October 2006 statement that he had not 
tried to commit suicide prior to joining the military.  

Additionally, the Board notes that there are no records 
regarding preservice psychiatric treatment and that the 
Veteran's induction examination is silent on any preexisting 
personality disorders, psychiatric conditions, or any 
hospitalizations due to any psychiatric conditions.  The 
evidence of record establishes that the Veteran reported 
counseling around the ages of 12 to 13 for suicidal ideation 
due to family turmoil.  He reported being a disruptive child 
and some animal cruelty.  

The July 2006 VA examination stated that the Veteran had 
adult antisocial behavior on Axis I.  A borderline 
personality disorder, was also noted and that these 
pathologies were not a result of his military service as he 
had a personality disorder prior to service.  While a 
personality disorder is not subject to VA compensation as a 
matter of law, there is no opinion as to whether the in-
service symptoms may have been the early onset of the 
acquired psychiatric disorder now diagnosed.  As such, an 
examination is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should, with the 
assistance of the appellant as needed, 
attempt to obtain the medical records of 
any pre-service treatment.  To the extent 
attempts made to obtain records are 
unsuccessful, the claims folder should 
contain information as to the attempts 
made.

2.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
determine whether any current psychiatric 
disorder is related to service or was 
superimposed on the personality disorder.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  The RO 
should ensure that the examination is 
adequate for rating purposes.  All 
appropriate tests or studies should be 
accomplished  and all clinical findings 
should be reported in detail.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed.  Specifically, the examiner is 
requested to respond to the following:

(a)	Does the Veteran currently have an 
acquired psychiatric disorder, or all 
symptoms attributable to a personality 
disorder?
(b)	If there is an acquired psychiatric 
disorder found, is it more likely than 
not (50 percent or greater 
probability) that the disorder was 
initially manifested by the in-service 
symptoms or was just a personality 
disorder present in service?

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a 
Supplemental State of the Case (SSOC) and 
afford them with an appropriate time 
period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




